Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record does not teach, suggest or disclose the claimed  whitening dentifrice composition comprising: a blue coloring agent, wherein the blue coloring agent is a blue dye present in 0.05 % weight: a zinc salt, wherein the zinc salt is selected from the group consisting of zinc lactate, zinc oxide, zinc chloride, zinc phosphate, and zinc citrate, wherein the zinc salt is present in an amount from about 0.5 wt% to about 2.5 wt%; wherein the whitening dentifrice composition provides a greater whitening benefit to a tooth surface in comparison to a dentifrice composition that does not contain the zinc salt; an orally acceptable vehicle; wherein the orally acceptable vehicle includes glycerin and is a low water content wherein the amount of water is from about 0% to about 25%; a dental abrasive agent, comprising silica gel, hydrated silica, precipitated silica, alumina, insoluble phosphates, calcium carbonate, resinous abrasives; wherein the dental abrasive is from 0.01% to 40%: and wherein the whitening dentifrice composition does not include hydrogen peroxide and core shell silica. The claimed composition , as demonstrated in the instant specification in Examples and Tables 2-4, containing a zinc salt and a blue dye without core shell silica, were able to increase the whitening of the teeth starting at the initial brushing time and to maintain it over 30 minutes, compared to the compositions not containing the zinc salt. The demonstrated experiments show a combination of a zinc salt, a blue dye and 
Claims 1, 3, 7-8, 11, 13-15, 17 and 19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612